DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 7, the examiner suggests --a contour--. While “the contour” might be interpreted to implicitly have antecedent basis, the examiner suggests --a contour-- to avoid any potential issue of lack of antecedent basis, since a contour is not previously recited.
	Regarding claim 1, lines 10-11, it is unclear why the limitation of polymeric foam being adhered to the façade layer is recited twice.
	Regarding claim 2, the recited smallest width and length dimensions are not previously recited. While these terms might be interpreted to implicitly have antecedent basis, the examiner suggests using --a-- instead of “the” before these terms to avoid any potential lack of antecedent basis.
	Regarding claim 2, it is unclear if the language of “smallest dimension” is indicating that the length and width are at least one meter, or rather if this language indicates the length and width are each one meter at locations of the smallest length and width dimensions, respectively.
	Regarding claim 10, it is unclear which layers are the “subsequent layers of foamable composition”. Are they subsequent to a first layer of foamable composition? No such first layer is recited.
	Regarding claim 15, “the perimeter”, “the panel”, “the sacrificial layer” and the “foamable composition layer(s)” lack antecedent basis. While the perimeter might be interpreted to have implicit antecedent basis, the examiner suggests introducing this and the other identified terms to avoid any potential issue of lack of antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 5, 8-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (WO 2016/023060 A1) in view of Ottinger (US 3872199) and Biesiadecki (US 9920528).
	Regarding claim 1, Gardiner teaches method comprising building a sacrificial relief having a width dimension, a length dimension and a height dimension by an additive process of multilayer deposition of a sacrificial material, wherein the sacrificial relief can optionally define one or more than one fenestration mesa (Figures 1 and 5; pages 5-6; page 8, 3rd paragraph; page 10, 1st paragraph), applying a façade layer over the sacrificial relief so as to conform to the contour of the sacrificial relief, and depositing a foamable composition over the façade layer, wherein the foamable composition expands into polymeric foam that covers the façade layer (page 11, 2nd paragraph).
	Gardiner differs from claim 1 in that:
i.	Gardiner does not explicitly recite the deposited foam layer is formed by depositing a foamable composition.
ii.	Gardiner does not recite that the polymeric foam is adhered to the façade layer.
	(i)	Gardiner indicates the façade layer may be a layer of concrete and the next layer may be a foam layer for thermal insulation (page 11, 2nd paragraph). It is known to suitably form a foam insulation layer, such as polyurethane foam, by depositing a foamable composition, for example by spraying. See Ottinger (Abstract; Figures 3-4; column 3, line 54 to column 4, line 15; column 5, line 59 to column 6, line 9; column 6, line 56 to column 7, line 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit the foam layer of Gardiner by depositing a foamable composition because one of ordinary skill in the art would have been motivated to provide the foam insulation layer in a known suitable manner, as evidenced by Ottinger.
	(ii)	As noted above, Gardiner indicates the façade layer may be a layer of concrete and the next layer may be a foam layer for thermal insulation (page 11, 2nd paragraph). Ottinger was applied for suggesting a suitable manner of depositing a polyurethane foam insulation layer. It is recognized in related art that polyurethane insulation may be formulated for strong adhesion to concrete. See Biesiadecki (column 3, lines 24-47; column 5, lines 10-12). This has the advantages of resisting delamination between the foam and concrete as in prior insulated concrete (column 1, lines 29-34) and providing a unitary panel with high R value (good insulation; column 3, lines 40-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed adhesion because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Biesiadecki.
	Regarding claim 3, Gardiner clearly teaches these additional limitations.
	Regarding claim 5, Gardiner teaches this additional limitation (page 7, 1st paragraph).
	Regarding claim 8, Ottinger suggests two component polyurethane foam formulations that expand and cure to form polyurethane foam as a suitable insulation material (column 6, line 6; column 6, line 56 to column 7, line 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit the foam layer of Gardiner as such a formulation because one of ordinary skill in the art would have been motivated to provide a known suitable foam insulation formulation, as evidenced by Ottinger.
	Regarding claims 9-10, these additional limitations are clearly suggested by Ottinger for providing both enhanced flexural strength with a high density composition and enhanced insulation with a low density composition (column 5, line 59 to column 6, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified method of Gardiner because one of ordinary skill in the art would have been motivated to achieve the above noted benefits in accordance with the teachings of Ottinger.
	Regarding claims 14-15, Gardiner clearly teaches these additional limitations (page 8; page 9, last paragraph; page 10, 1st paragraph). While Gardiner does not explicitly recite the framework is higher than the panel, such is satisfied by being higher than the bottom surface of the panel, or higher than any surface of the panel at least at a portion as illustrated in Figure 8. In any event, making the framework suitably high to contain the desired panel layers is considered well within the level of ordinary skill in the art to provide the expected result of a suitable cavity for forming the layers.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner in view of Ottinger and Biesiadecki as applied to claims 1, 3, 5, 8-10 and 14-15 above, and further in view of Johnson (GB 2509757 A).
	Regarding claim 2, Gardiner is clearly directed to manufacturing relatively large scale panels, significantly larger than a window opening, for example (Figure 5). However, Gardiner does not recite particular dimensions. Johnson suggests exemplary architectural panels of 2m × 4m in length and width and also teaches a length and width more than 100 times the thickness, with 10 mm as an exemplary thickness, which corresponds to a length and width of greater than 1 meter, which overlaps or is very near the claimed one meter values (page 1, lines 9-11; page 6, lines 12-14). See also claim 4 of Johnson which explicitly recites a length and width of at least 1 meter. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide dimensions as claimed in the modified method of Gardiner because one of ordinary skill in the art would have been motivated to form panels of a known suitable size in accordance with the above noted teachings of Johnson.
	Regarding claim 4, Gardiner teaches wax, plaster or foam sacrificial material for forming the sacrificial relief, but does not recite bound or unbound particulates. Gardiner is not particularly limited to a specific mold material. Johnson suggests bound particulate material for forming a similar mold for manufacturing architectural panels (Abstract; page 5, lines 18-36). As to the mold material being sacrificial, Gardiner teaches the desirability of manufacturing a one-off unique mold at a reasonable price, as compared to a mold which is used several times (page 1; lines 25-31). A mold for producing a one-off unique panel is considered sacrificial. Alternatively, it is clear from Gardiner that it is known to make the mold destructible, i.e. sacrificial, such that it is easily removed when undercut or complex surfaces are provided (pages 2 and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Gardiner because one of ordinary skill in the art would have been motivated to use a known suitable mold material, as suggested by Johnson.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner in view of Ottinger and Biesiadecki as applied to claims 1, 3, 5, 8-10 and 14-15 above, and further in view of Leahy (US 5194584).
	Regarding claim 6, while not recited by Gardiner, it is known in the art to apply a release coating over a mold prior to applying a façade material such as concrete to facilitate release from the mold. See Leahy (column 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Gardiner because one of ordinary skill in the art would have been motivated to facilitate mold release in accordance with known methods, as evidenced by Leahy.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner in view of Ottinger and Biesiadecki as applied to claims 1, 3, 5, 8-10 and 14-15 above, and further in view of Berman (US 2016/0107396).
	Regarding claim 7, Gardiner suggests application of a concrete façade material by pouring, pumping or spraying (page 11, 2nd paragraph). Such material is typically in liquid form. For example Berman suggests spraying concrete façade material on a form, the concrete being in liquid form (paragraphs 9, 25-26, 98 and 102-104). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Gardiner because one of ordinary skill in the art would have been motivated to motivated to supply the concrete façade material in a known suitable liquid form for application, as evidenced by Berman.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner in view of Ottinger and Biesiadecki as applied to claims 1, 3, 5, 8-10 and 14-15 above, and further in view of Kimura (US 4427189).
	Regarding claim 11, Gardiner does not teach this limitation. However, it is known to provide the claimed mechanical fastening elements into a foamable composition such that the protrude from or define a cavity in the foamable composition with polymeric foam formed thereon. Such fastening elements facilitate attachment of the formed foam to a structure. See Kimura (Figures 2-3, 5 and 7; column 2, lines 23-45; column 3, lines 4-9). As to inserting the fastening elements after deposition of the foamable composition, naturally the fastening elements must be positioned in the foamable composition before it hardens. For example, Kimura indicates the fastening elements must be inserted before the foam is molded (column 3, lines 4-9). Any insertion of the fastening elements into the still unhardened foam is considered to be after deposition of the foamable composition because there is no foamable composition into which the fastening elements can be inserted until the foamable composition is deposited. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Gardiner because one of ordinary skill in the art would have been motivated to facilitate attachment to structures in accordance with the teachings of Kimura.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner in view of Ottinger and Biesiadecki as applied to claims 1, 3, 5, 8-10 and 14-15 above, and further in view of Gluck (US 4572865).
	Regarding claim 12, Gardiner does not teach this limitation. However it is known to deposit a fibrous material onto a foamable composition immediately after depositing the foamable composition on a surface to provide reinforcement. See Gluck (Figures 2-6; column 3, lines 2-17; column 7, lines 20-32; column 9, lines 8-58; column 16, lines 38-68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Gardiner because one of ordinary skill in the art would have been motivated to provide reinforcement for the foam in accordance with the teachings of Gluck.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gardiner in view of Ottinger and Biesiadecki as applied to claims 1, 3, 5, 8-10 and 14-15 above, and further in view of Richards (US 4903446)
	Regarding claim 13, Gardiner does not teach this limitation. However it is known to imbed a structural support component into a foamable composition to form a polymeric foam bound to the structural support component in order to provide structural reinforcement. See Richards (Abstract; Figures 1-4; column 1, lines 52-55; column 2, lines 43-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Gardiner because one of ordinary skill in the art would have been motivated to provide structural reinforcement for the foam in accordance with the teachings Richards.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745